At the outset, 
it gives me pleasure to congratulate the President of the 
Assembly and his friendly country on his assumption 
of the presidency of the General Assembly at its sixty-
ninth session. We are confident that he will lead its 
work wisely, and we will lend him our support as 
he undertakes his duties. I take this opportunity to 
express my sincere appreciation to his predecessor for 
his untiring efforts as President of the Assembly at its 
previous session. I also reiterate our full support to the 
Secretary-General as he strives to realize the purposes 
of the Charter of the United Nations.

I stand before the Assembly today as one of the sons 
of Egypt, from the cradle of human civilization. From 
this rostrum, I first salute the great people of Egypt. 
Allow me to also salute the thousands of Egyptians who 
travelled from Egypt and various parts of the United 
States and who are in the city today to say that the 
new Egypt is coming. From this rostrum, I salute the 
great people of Egypt, who have made history twice 
in the past few years: first, when they revolted against 
corruption and despotism and claimed their right to 
freedom, dignity and social justice; and then when they 
held fast to their identity and, energized by patriotism, 
rose up against exclusion, refusing to succumb to the 
tyranny of a faction which, in the name of religion, put 
its narrow interests before the interests of the people.

Those are simply snapshots of the defining 
moments Egypt has witnessed recently. They are only 
milestones in the longer journey that Egyptians, fuelled 
by their dreams and aspirations, have embarked upon, 
towards a better day and a more prosperous future. The 
world is starting to grasp the reality of what happened 
in Egypt and to understand the circumstances that 
drove Egyptians to intuitively take to the streets to 
rebel against the forces of extremism and darkness 
that, once in power, undermined the foundations of the 
democratic process and national institutions and sought 
to impose a state of polarization in order to break the 
unity of the people.

The upsurge in extremism and violence perpetrated 
in the name of religion that the region is currently 
witnessing is evidence of the true objectives of those 
groups that exploit religion. We have warned against 
them over and over again. They have transformed the 
values of justice, compassion and mercy, which are 
treasured by Judaism, Christianity and Islam, into grim 
sectarianism and destructive civil and regional wars 
that continue to claim the lives of innocent people of 
different religions.

The Egyptian people understand — as do I, given 
the responsibilities that I have shouldered since my 
election as President — that the path towards achieving 
our goals began with the building of a civil democratic 
State, guided by the principles we sought to embody 
and adhering to the road map for the future agreed upon 
by the Egyptian national powers. That road map will 
be completed when parliamentary elections are held, 
following the presidential election and constitutional 
referendum through which Egyptians expressed their 
free will. Our aim is to build a new Egypt — a State 
that respects rights and freedoms, honours its duties 
and ensures the coexistence of its citizens without 
exclusion or discrimination; a State that respects and 
enforces the rule of law, guarantees freedom of opinion 
for all and ensures freedom of belief and worship for 
its people; and a State that is determined to achieve 
growth, prosperity and a promising future that meets 
the aspirations of its people.

To that end, Egypt began implementing an ambitious 
comprehensive programme to spur development 
until 2030, with the aim of laying the foundations of 
a free-market economy that is capable of attracting 
investments in a secure and stable environment. The 
New Suez Canal project, a gift from Egyptians to the 
world, is proof of the seriousness of our intent and of the 
resolve of the new Egypt to forge a better tomorrow for 
its youth. That is why I invite members to participate 
in the economic conference that will be held in Egypt 
in February 2015 to achieve development and build the 
future, not only for Egypt, but for the entire region.

Those steps briefly reflect the gist of the social 
contract embraced by Egyptians in their new 
Constitution. It is to build a better today and a brighter 
tomorrow for our youth and to establish a State that is 
armed with strong institutions and governed by the rule 
of law; a State that respects the judiciary and ensures its 
independence and applies the principle of the separation 
of powers; and a State that is not held back by a form 
of terrorism that thinks that it can conquer and repress 
our nation.

Egypt has suffered from the scourge of that 
terrorism since the 1920s, when it concealed its 
poisonous viewpoints behind religion to reach power 


and establish the caliphate state, relying on armed 
violence and terror to achieve its objectives and in 
the process giving rise to a handful of extremists who 
commit atrocities in the name of religion. Here I stress 
that we should not allow them to abuse Islam and offend 
the 1.5 billion Muslims who cherish its noble values. 
Religion, by virtue of its holiness and sanctity, cannot 
be put to the test by humans and judged whether it has 
succeeded or failed.

Terrorism is a plague that does not differentiate 
between developing and developed societies as it 
spreads. Terrorists come from different societies. They 
are not bound together by any true religious faith. 
That is why it is imperative that we all intensify our 
cooperation and coordination efforts, pursuant to the 
principles of the Charter of the United Nations and in 
fulfilment of its objectives, to end the support provided 
to those terrorist organizations that enables them to 
continue perpetrating crimes.

The problems facing our region emanate from 
the space provided to the local and regional forces of 
extremism and the state of polarization that often leads 
to division and strife. They have become a serious 
danger that threatens the very existence of the State and 
attacks its identity. That has produced fertile ground 
for terrorism and its organizations to grow and gain 
influence.

In this regard, the crises facing some countries 
of the region could be resolved by following a two-
pronged approach aimed at building the nation State. 
The first is the application of the principles of equality 
of all citizens and respect for the rule of law, based on a 
social contract and national consensus, while ensuring 
the enjoyment by all of all rights, especially the right 
to development. That will safeguard societies from 
exploitation and prevent them from succumbing to 
extremism. The second aspect is a decisive confrontation 
with the forces of extremism and terrorism and with 
any attempt to impose opinions through intimidation 
and violence or to force exclusion through rejection in 
all its forms.

Egypt, in agreement with Libya’s neighbouring 
countries, has actually put forward an initiative that 
sets specific steps and a clear vision to end the plight 
of that kindred country. We can build on that initiative 
to achieve a comprehensive political solution that 
strengthens Libya’s elected institutions and ensures an 
end to the bloodshed, while preserving its territorial 
integrity. Success requires effectively halting arms 
trafficking into Libya and dealing relentlessly with 
the extremist movements that resort to weapons and 
violence and do not recognize the democratic process.

Despite the heartrending humanitarian situation in 
fraternal Syria and the destruction and loss of innocent 
lives resulting from the crisis, I am confident that it 
is possible to establish a political framework that will 
ensure that the aspirations of the Syrian people are met 
without compromising with terrorism or replicating the 
circumstances that the Syrians initially rebelled against. 
I emphasize that Egypt supports the Syrian people’s 
aspirations to a safe and secure life that ensures Syria’s 
stability and the unity of its people and preserves its 
territorial integrity.

The formation in the brotherly country of Iraq 
of a new Government approved by the Parliament is 
a significant development that restores hope in the 
possibility of improving the situation and for success 
in internal and external attempts to achieve stability, 
restore the areas that have fallen under the control of 
the terrorist group Daesh, maintain Iraq’s territorial 
integrity, end the bloodshed.

Despite the multitude of crises threatening our 
region, some of which I have mentioned, the Palestinian 
issue remains a top priority for Egypt. Palestinians 
still aspire to establish their independent State on the 
territories occupied in 1967, with East Jerusalem as 
its capital, on the basis of the principles of the peace 
process that was established in the 1970s, following 
an Egyptian initiative. Those principles are not up for 
compromise; otherwise the basis of a comprehensive 
peace in the region would erode and the values of 
justice and humanity would vanish. The continued 
deprivation of the Palestinian people of their rights is 
undoubtedly exploited by some to inflame other crises, 
achieve hidden goals, fragment Arab unity and impose 
trusteeship on Palestinians under the guise of realizing 
their aspirations.

I am confident that certain challenges will 
require us to work seriously and with a clear vision 
to achieve the ambitions of our people for democracy, 
development and human dignity and for our youth and 
their aspirations for a brighter future. Our success will 
guarantee the future of our people.

From this rostrum, I call upon everyone to address 
the Ebola epidemic. In many African countries, 
combatting the disease is a collective responsibility. We 
must be able to assist those countries that need help, 


while providing protection to our own people. Distances 
have become shorter, due to modern advances, thus 
increasing the threat. As a strong State, Egypt bears a 
special responsibility. In the 1990s, Egypt confronted 
terrorism and extremism. I am confident that it will 
succeed in uprooting terrorism by virtue of its national 
identity. Egypt will always be a beacon of civilization, 
supporting cohesion in the region. Egyptians will never 
hesitate to assume their role to that effect.

Egypt considers the security of the Arab States 
integral to its national security, on the basis of our 
common heritage and destiny and our longing for the 
stability of a region that is important and crucial to 
the world. Egypt’s vision of international relations is 
founded on respect for the principles of international 
law, treaties and conventions, based on mutual respect 
and mutual interests and benefits.

As the Assembly knows, Egypt was a founding 
Member of the United Nations and has ever since 
strongly contributed to realizing its goals, especially in 
peacekeeping, peacebuilding and development. From 
that standpoint, Egypt’s aspiration to a non-permanent 
seat on the Security Council in 2016 and 2017 stems 
from its desire to use its membership to achieve the 
purposes of the Organization and protect the interests 
of developing countries, especially in Africa, as well as 
to accelerate the reform of the United Nations system 
as part of a broader vision based on the principle of 
equality of all nations. I therefore invite Member States 
to support Egypt’s candidature for the Security Council.

I have conveyed in all humility the message of the 
Egyptian people, women, men, youth and the elderly. 
It is a message of hope, of will and of determination to 
work. It is a message of openness, calling for cooperation 
with all, to overcome all obstacles and difficulties. I 
wish to assure the Assembly that the Egyptian people, 
after their two revolutions, have become the sole source 
of our internal and external policies in pursuit of 
stability and development.

Egypt today has regained its self-confidence and is 
upholding the principles of law and freedom. With its 
Arab identity and African roots, it is the cradle of the 
Mediterranean civilization and the beacon of moderate 
Islam. Egypt aspires to resolve regional disputes and 
uphold the principles of justice and humanity in today’s 
world. I am confident that Egyptians have an infinite 
capacity to give. We have inherited that gift from our 
ancestors and will remain ever generous, God willing.

Long live Egypt. Long live the peace-loving peoples 
of the world. Long live the principles of humanity and 
the values of tolerance and coexistence. May peace be 
upon the Assembly, and the mercy and blessings of God 
as well.
